            Case 1:17-cv-01626-JEB Document 24 Filed 01/04/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  STATE OF CALIFORNIA,

                       Plaintiff,

                         v.
                                                      Civil Action No.: 17-1626 (JEB)
  ENVIRONMENTAL PROTECTION
  AGENCY,

                      Defendant.


            DEFENDANT’S UNOPPOSED MOTION TO STAY PROCEEDINGS
                   IN LIGHT OF LAPSE IN APPROPRIATIONS

       The parties are scheduled to file a Joint Status Report on January 4, 2019. The parties

were in the process of negotiating a settlement; however, given the lapse in appropriations the

parties cannot make further progress toward resolution. Defendant hereby moves for a stay of

the above-captioned civil action for the following reasons:

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other executive agencies. The Department does not know when funding

will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees are

prohibited from working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.

       3.      Counsel for the Department of Justice therefore requests a stay of this civil action

until Congress has restored appropriations to the Department.
             Case 1:17-cv-01626-JEB Document 24 Filed 01/04/19 Page 2 of 2



        4.      If this motion for a stay is granted, undersigned counsel will notify the Court

within two days after Congress has appropriated funds for the Department. Defendant

respectfully requests that all current deadlines for the parties be extended commensurate with the

calendar day duration of the lapse in appropriations.

        5.      Counsel for the government has conferred with Plaintiff’s counsel, who does not

oppose the relief requested in light of the procedural posture of this case.

        Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, Defendant hereby moves for a stay of this case as applied to the duties of the

government until Department of Justice attorneys are permitted to resume their usual civil

litigation functions.

Dated: January 4, 2019                                  Respectfully submitted,

                                                        JESSIE K. LIU
                                                        D.C. Bar #472845
                                                        United States Attorney

                                                        DANIEL F. VAN HORN
                                                        D.C. Bar # 924092
                                                        Chief, Civil Division

                                                               Heather Graham-Oliver
                                                        On Behalf of BRIAN FIELD
                                                        Assistant United States Attorney
                                                        Civil Division
                                                        U.S. Attorney’s Office, District of Columbia
                                                        555 Fourth Street, N.W.
                                                        Washington, D.C. 20530
                                                        Phone: (202) 252-2551
                                                        Fax: (202) 252-2599
                                                        bfield1@usa.doj.gov

                                                        Counsel for Defendant




                                                  2
